UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 7, 2007 ATP Oil & Gas Corporation (Exact name of registrant as specified in its charter) Texas 000-32261 76-0362774 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4600 Post Oak Place, Suite 200 Houston, Texas 77027 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 713-622-3311 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On November 7, 2007, ATP Oil & Gas Corporation, a Texas corporation, issued a press release a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (c) Exhibits 99.1 Press release dated November 7, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATP Oil & Gas Corporation (Registrant) Date November 7,2007 /s/Albert L. Reese, Jr. Albert L. Reese, Jr. Chief Financial Officer
